Citation Nr: 0832279	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-036 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to helpless child benefits on behalf of the 
veteran's son "C." on the basis of permanent incapacity for 
self-support before C. attained the age of 18.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to March 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The veteran's son, C., was born in September 1985; his 
18th birthday was in September 2003.   

2.  The weight of the evidence of record shows that the 
veteran's son C. was not permanently incapable of self-
support by reason of a mental or physical condition prior to 
attaining the age of eighteen.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits as a helpless 
child of the veteran are not met.  38 U.S.C.A. § 101(4) (A) 
(West 2002); 38 C.F.R. § 3.356 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for helpless child 
benefits, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a letter dated in 
December 2004 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating by letters dated in March 2006 and May 2008.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-1209).; Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

Private medical records, to include those generated for and 
considered in conjunction with the veteran's child's 
application for Social Security Administration (SSA) 
benefits, have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  Moreover, because the veteran's child was 18 years 
old at the time of the veteran's claim for helpless child 
benefits, no VA examination is required to determine the 
child's eligibility; there were no facts not already in 
evidence from the multitude of private medical records 
already associated with the claims file.  See 38 C.F.R. § 
3.159(c).  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4) (A) (ii); 38 C.F.R. §§ 3.57(a) (1), 
3.356 (2007).

The appellant contends that his son C. became permanently 
incapable of 
self-support before the age of 18, which, if supported by the 
evidence, would render him a child of the veteran for VA 
purposes under 38 U.S.C.A. § 101(4) (a) (ii).  The record 
includes a birth certificate that indicates that C. is the 
biological son of the veteran.  C. was born in September 
1985, and he thus attained the age of 18 in September 2003.  

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration.   Principal factors for 
consideration are:

(1)	 The fact that a claimant is 
earning his or her own support is prima 
facie evidence that he or she is not 
incapable of self-support.  Incapacity 
for self-support will not be considered 
to exist when the child by his or her 
own efforts is provided with sufficient 
income for his or her reasonable 
support.

(2)	 A child shown by proper evidence 
to have been permanently incapable of 
self-support prior to the date of 
attaining the age of 18 years, may be so 
held at a later date even though there 
may have been a short intervening period 
or periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by 
reason of disability, should not be 
considered as rebutting permanent 
incapability of self-support otherwise 
established.

(3)	It should be borne in mind that 
employment of a child prior or 
subsequent to the delimiting age may or 
may not be a normal situation, depending 
on the educational progress of the 
child, the economic situation of the 
family, indulgent attitude of parents, 
and the like.  In those cases where the 
extent and nature of disability raises 
some doubt as to whether they would 
render the average person incapable of 
self-support, factors other than 
employment are for consideration.  In 
such cases there should be considered 
whether the daily activities of the 
child in the home and community are 
equivalent to the activities of 
employment of any nature within the 
physical or mental capacity of the child 
which would provide sufficient income 
for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.

(4)	 The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.  

38 C.F.R. § 3.356.

The United States Court of Veterans Appeals (Court) has held 
that in cases such as this, the "focus of analysis must be 
on the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  
In other words, for purposes of initially establishing 
helpless child status, the claimant's condition subsequent to 
his or her eighteenth birthday is not for consideration.  
However, if a finding is made that a claimant was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at eighteen, 
VA is required to proceed no further.  Id.

After a full review of the evidence that evaluates C. prior 
to his 18th birthday, to include the various psychological 
evaluations of C., academic records, lay statements and 
testimony from the veteran describing what he asserted was 
C.'s inability to hold a job or take care of himself, and 
other records submitted in conjunction with C.'s application 
for SSA disability benefits, the weight of the evidence of 
record does not show that C. was incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.  

The evidence of record reflects that C. has had a longtime 
diagnosis of attention deficit hyperactivity disorder (ADHD).  
This diagnosis is first noted in the October 1994 SSA 
disability determination, which appears to have awarded child 
disability benefits on C.'s behalf beginning September 1994, 
when C. reached the age of 9.  Additionally, the 2003 
disability determination appears to have continued to find 
entitlement to SSA disability benefits based on the ADHD 
diagnosis.  

A School Multifactored Evaluation Team Report dated in 
September 1997, when C. was aged 12, indicated that C. had 
been a "defiant and disruptive" student since age 9.  
Attempts at intervention, to include a reward-based system, 
to avoid disciplinary action were all failures; although C. 
had been assigned a "job" as a crossing guard, his teacher 
at the time of this report indicated that "he was unable to 
maintain his behavior to keep his 'job.'"  A June 1999 
clinical interview provided similar findings; while finding 
that C. was not intellectually incapable of completing 
school, the interviewer noted that it appeared C. was unable 
to complete class work and participate fully in classroom 
discussion due to significantly disruptive behavior.  

The record also includes reports from C.'s public school 
teachers, including one provided for the state Bureau of 
Disability Determination, reporting on how his ADHD behaviors 
had impeded his ability to remain in a standard school 
setting as of August 2002, when C. was aged 17.  
Specifically, this report reflects that C.'s ADHD has 
resulted in behavioral issues to include inability to stay on 
task for the entirety of a school day, emotional and physical 
outbursts towards other students and teachers, inappropriate 
laughter, absence of an attention span, and other problems 
leading to class absence due to disciplinary action.  

Conversely, a December 2003 clinical interview and mental 
status examination concluded that C.'s ADHD results in only a 
moderate restriction on his ability to work.  While the 
interview indicated that C. would be unable to manage 
disability benefits independently, and was enrolled in an 
anger management program as a means to learn better self-
control, the report reflected clinical testing that showed 
C.'s good verbal intelligence, and an ability to relate to 
work peers, supervisors, and to tolerate the stressors of 
employment was only moderately impaired.  The clinical 
interview and mental status examination also indicated that 
C. had never held a job, and there was no evidence that he 
had attempted to, and/or failed to, procure employment.  
Additionally, the examination report noted that C. had only 
recently begun a regimen of ADHD prescription medication; 
there was no evidence that attempts at using medication to 
control C.'s ADHD symptoms had failed.  

Ultimately, this evidence does reflect impairment in C.'s 
ability to work, but does not, as required by 38 C.F.R. § 
3.356, show that C. was "permanently incapable of self-
support" prior to the age of 18 (emphasis added).  Clearly, 
he had been diagnosed with severe ADHD since an early age, 
and the psychological evaluations of record reflect that he 
has an IQ in the borderline range, as well as manifestations 
of his ADHD that made it difficult for him to remain in a 
standard school setting.  However, the December 2003 clinical 
interview and mental status examination concluded that C.'s 
ADHD resulted in only a moderate restriction on his ability 
to work.  While the types of employment in which C. could 
work may be limited, it does not appear that he would not be 
able to earn enough income with such employment that would 
provide sufficient monies for self-support.  Moreover, the 
veteran reported during the September 2007 hearing that C. 
was currently working.  Additionally, the opinions of record 
which trend towards a finding that C. was incapable of self-
support fail to consider C.'s lack of use of ADHD medication 
prior to 2003.  For these reasons, the Board finds that the 
evidence does not show that C., due to the ADHD disability 
first documented in 1994, was permanently incapable of self-
support prior to age 18.

Because the criteria for helpless child benefits are not 
shown by the evidence of record, the preponderance of the 
evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for entitlement to helpless child benefits on 
behalf of the veteran's son C., on the basis of permanent 
incapacity for self-support before C. attained the age of 18, 
is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


